DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose et al(US10782501).
	[claim 1] Hirose teaches a surgical microscope apparatus(10) comprising a stand base(130) set on a floor(fig 2), a stand post(274) uprightly installed at the center of the stand base, a stand body(273) supported at a top part of the stand post, a vertical arm(242) having an intermediate part(at axis O5) attached to a side face of the stand body through a horizontal shaft(250)so that the vertical arm is able to turn around the horizontal shaft, and a horizontal arm horizontally extending from a top end of the vertical arm and having a front end(at 271) supporting a surgical microscope(110, C8 L9), wherein the stand post is intergrally fixed to the stand base in a not-rotatable manner(C14, L49-50), and the stand body is supported by the stand post in such a way as to turn in a horizontal direction with respect to the stand post(about rotary shaft 260).
	[claim 2] as seen in figure 2, wherein the vertical arm and horizontal arm form a balancing structure that cancels the weight of the surgical microscope with the use of a counterweight(280). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180110581, US8910913, US7472872, US7018386, US6543914, US6050530, US5818638, US5651718, US5480114, US5332181, US4344595.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632